KINKADE, J.
1. When an application is made to the Industrial Commission, pursuant to the provisions of the Workmen’s Compensation Act, for an award to cover an injury alleged to have been received by an employe in the course of his employment and the Industrial Commission rejects the eláim, and an appeal from such order is perfected to the Court of Common Pleas, pursuant to the provisions of Section 146-90, General Code, and judgment is rendered against the claimant in that court, such judgment, until vacated or modified by the court entering the same, or reversed or modified by a higher court upon proceedings in er*200ror, is a complete and final adjudication against the validity of such claim.
2. When the defendant in such appeal is the employer of the appellant, and the appellant, ignoring the judgment entered against him, seeks a rehearing .of his claim before the Industrial Commission, and the commission also ignoring the judgment, grants his application and makes an award in his favor, the employer is entitled to a writ of prohibition from the court restraining further action by the commission in favor of the appellant.
Writ allowed.
Marshall, C. J., Jones, Matthias, Day, and Allen and Robinson, JJ., concur.